DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the phrase "slit- like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudell (5839964).  Rudell discloses a water effect play unit (Fig. 6) having first and second support posts (14”) each with a lower portion configured for positioning on a ground surface, a crossbar (16) with a first end connected to an upper portion of the first support post and a second end connected to an upper portion of the second support post (Fig. 6), a water tank (12) rotatably positioned on the crossbar such that the crossbar runs through the water tank (Fig. 2) and a water transport system (19) that is configured within the support posts and crossbar and transports water from a supply (24) to the water tank (Fig. 6).  The water tank has an upper first end with a plurality of openings (28) and a closed second end (Fig. 2) and is biased into a filling position (Fig. 3a) where the first end of the tank is positioned above the second end and upon filling the tank with an activating volume of water the tank rotates about the crossbar from the filling position to a releasing position (Fig. 3c) where the first end of the tank is located below the second for releasing water through the openings (Figs. 3a-3d, column 2 lines 22-34).  The water transport system is configured for supplying water into an interior portion of the water tank through openings (26) in the crossbar such that the flow of water into the tank is concealed (Figs. 2 & 3a, column 2 lines 10-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudell.  Rudell discloses the basic inventive concept with the exception of the crossbar being configured to rotate.  It would have been obvious to one of ordinary skill in the art to configure the crossbar to rotate as opposed to the water tank since a mere reversal of parts has been held to be an obvious modification.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claim(s) 24, 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudell as applied above and further in view of  Blanchard (5480336).  Rudell discloses the basic inventive concept with the exception of including a third support post and a second crossbar connected between the second support post and the third support post with a second water tank positioned on the second crossbar and the upper ends of the support posts having a joint for receiving a variety of water effect elements.  Blanchard discloses a water effect play unit having first (20), second (20) and third support posts (36) with a first crossbar (24) between upper ends of the first and second support posts and a second crossbar (26) between upper ends of the second and third support posts and further wherein upper ends of the support posts can include a joint (64b, 68) to which water effect elements (72, 70) are attached (Fig. 1).  It would have been obvious to one of ordinary skill in the art from the teaching of Blanchard to include a plurality of support posts, crossbars and joints for receiving water effect elements to the device of Rudell for the predictable result of providing enhanced entertainment effects with increased versatility.  In regard to the second crossbar including a second water tank, the examiner notes that such a modification would have involved a mere duplication of parts and a duplication of parts has been held to have no patentable significance unless a new or unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudell as applied above for claim 21 and further in view of Henslee (2016/0089611).  Rudell discloses the basic inventive concept with the exception of the first end of the tank positioned at an angle of between 50-85 degrees from the second end of the tank.  Henslee discloses a water effect play unit with a water tank positioned in a filling position such that a first upper end of the tank is positioned at an acute angle relative to a second bottom end of the tank (Fig. 1).  It would have been obvious to one of ordinary skill in the art to position the first and second ends of the tank of Rudell at an angle for the predictable result of aiding in the tipping action of the tank once it is filled with a certain amount of water.  In regard to the angle being between 50-85 degrees, the examiner notes that changes in form, proportion or degree have been held to be obvious modifications where no new or unexpected result is achieved.  See In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Claim(s) 28-30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (9517420) and Rudell.  White discloses a water effect play unit having first and second support posts (14) that can be fixedly attached to a ground surface by mounts (20), a rotatable water tank (40) that is biased to a filling position and can move between the filling position in which an open first end of the water tank is located above a closed second end to a releasing position in which the first end is located below the second end when the tank is filled with an activating volume of water (Figs. 2-3, column 3 line 30-column 4 line 2), a water transport system for transporting water to the tank (column 3 lines 42-46) and a crossbar (30) connected between the support posts and on which a deflector (50)  is positioned for placement below the water tank such that water released from the tank hits the surface of the deflector to produce a defined splash effect (column 5 lines 1-14).   White discloses the basic inventive concept with the exception of having a water tank crossbar and the configuration of the water transport system.  Rudell discloses a water effect play unit (Fig. 6) having first and second support posts (14”) each with a lower portion configured for positioning on a ground surface, a crossbar (16) with a first end connected to an upper portion of the first support post and a second end connected to an upper portion of the second support post (Fig. 6), a water tank (12) rotatably positioned on the crossbar such that the crossbar runs through the water tank (Fig. 2) and a water transport system (19) that is configured within the support posts and crossbar and transports water from a supply (24) to the water tank (Fig. 6).  The water tank has an upper first end with a plurality of openings (28) and a closed second end (Fig. 2) and is biased into a filling position (Fig. 3a) where the first end of the tank is positioned above the second end and upon filling the tank with an activating volume of water the tank rotates about the crossbar from the filling position to a releasing position (Fig. 3c) where the first end of the tank is located below the second for releasing water through the openings (Figs. 3a-3d, column 2 lines 22-34).  The water transport system is configured for supplying water into an interior portion of the water tank through openings (26) in the crossbar such that the flow of water into the tank is concealed (Figs. 2 & 3a, column 2 lines 10-12).  Since both White and Rudell disclose water effect play units, it would have been obvious to one or ordinary skill in the art to modify the water transport system of White to include a water tank crossbar positioned within an interior of the tank for filling the tank through apertures as taught by Rudell for the predictable result of creating an enhanced filling system that is more visually appealing since it is hidden within the structure of the play units itself.  In regard to the support posts being non-removably attached to the ground, the examiner notes that making components integral has been held to be an obvious matter of design choice.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Claim(s) 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudell as applied above for claim 21 and further in view of Hones (6382520).  Rudell discloses the basic inventive concept with the exception of the opening being a slit with a width less than five inches or including a perforated screen to prevent outside objects from entering the interior of the tank.  Hones discloses a unit with a water tank that is either closed off except for a thin slit (344) for releasing water therefrom (Figs. 19 & 21) or has a perforated screen (48) positioned over an outlet opening of a closed off tank (Figs. 2-4).  It would have been obvious to one of ordinary skill in the art from the teaching of Hones to modify the opening of Rudell to either be a thin slit or include a perforated screen for the predictable result of dispensing the liquid in a more interesting and stable manner by enabling a thin sheet of water to be formed by passing through the opening.  In regard to the recitation of the width of the slit being less than five inches, the examiner notes that where the only difference between the prior art and the claims is a recitation of relative dimensions and the claimed relative dimensions would not perform differently than the prior art device then the claimed invention is no patentably distinct from the prior art device.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudell as applied for claim 21 above.  Rudell discloses the basic inventive concept with the exception of the water tank being configured to hold 5-30 gallons of water.  It would have been obvious to one of ordinary skill in the art to have the tank of Rudell hold 5-30 gallons of water since it has been held that  where the only difference between the prior art and the claims is a recitation of relative dimensions and the claimed relative dimensions would not perform differently than the prior art device then the claimed invention is no patentably distinct from the prior art device.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is further noted that changes in the size of a component have further been held that changes in size and shape have been held to be obvious modifications.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and n re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 28-30 and 36-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11202965. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and current application both disclose water effect play units with a plurality of support posts, crossbars, water tanks, water transport systems and deflectors.  In regard to claim 36 and the tank being configured to hold between 5-30 gallons of water, the examiner notes that it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions and the claimed relative dimensions would not perform differently than the prior art device then the claimed invention is no patentably distinct from the prior art device.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is further noted that changes in the size of a component have further been held that changes in size and shape have been held to be obvious modifications.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and n re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11202965 in view of Henslee.  The patent discloses the basic inventive concept of a water effect play unit with a plurality of support posts, crossbars, water tanks, water transport systems and deflectors with the exception of the first end of the tank positioned at an angle of between 50-85 degrees from the second end of the tank.  Henslee discloses a water effect play unit with a water tank positioned in a filling position such that a first upper end of the tank is positioned at an acute angle relative to a second bottom end of the tank (Fig. 1).  It would have been obvious to one of ordinary skill in the art to position the first and second ends of the tank of the patent at an angle for the predictable result of aiding in the tipping action of the tank once it is filled with a certain amount of water.  In regard to the angle being between 50-85 degrees, the examiner notes that changes in form, proportion or degree have been held to be obvious modifications where no new or unexpected result is achieved.  See In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Claim 31-34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11202965 in view of Hones.  The patent discloses the basic inventive concept of a water effect play unit with a plurality of support posts, crossbars, water tanks, water transport systems and deflectors with the exception of the opening being a slit with a width less than five inches or including a perforated screen to prevent outside objects from entering the interior of the tank.  Hones discloses a unit with a water tank that is either closed off except for a thin slit (344) for releasing water therefrom (Figs. 19 & 21) or has a perforated screen (48) positioned over an outlet opening of a closed off tank (Figs. 2-4).  It would have been obvious to one of ordinary skill in the art from the teaching of Hones to modify the opening of patent to either be a thin slit or include a perforated screen for the predictable result of dispensing the liquid in a more interesting and stable manner by enabling a thin sheet of water to be formed by passing through the opening.  In regard to the recitation of the width of the slit being less than five inches, the examiner notes that where the only difference between the prior art and the claims is a recitation of relative dimensions and the claimed relative dimensions would not perform differently than the prior art device then the claimed invention is no patentably distinct from the prior art device.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11202965 in view of Blanchard.  The patent discloses the basic inventive concept of a water effect play unit with a plurality of support posts, crossbars, water tanks, water transport systems and deflectors with the exception of the upper ends of the support posts having a joint for receiving a variety of water effect elements.  Blanchard discloses a water effect play unit having first (20), second (20) and third support posts (36) with a first crossbar (24) between upper ends of the first and second support posts and a second crossbar (26) between upper ends of the second and third support posts and further wherein upper ends of the support posts can include a joint (64b, 68) to which water effect elements (72, 70) are attached (Fig. 1).  It would have been obvious to one of ordinary skill in the art from the teaching of Blanchard to joints for receiving water effect elements to the device of the patent for the predictable result of providing enhanced entertainment effects with increased versatility.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711